Citation Nr: 1108568	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation (Chapter 31) benefits in the form of financial assistance in obtaining technical certification needed for employment in a particular field.  

(The Board is issuing a separate decision on the issue of an increased rating for posttraumatic stress disorder for the period prior to December 29, 2006.)  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to September 1972 and from March 1978 to June 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Board remanded this matter, in part, for reconsideration.  Review of the record does not document that any such reconsideration occurred.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this claim must be remanded for compliance with the June 2008 remand instructions. 

Accordingly, the case is REMANDED for the following action:

1.  Reconsider the Veteran's claim.  In reconsidering the claim, specifically determine and explain the answers to the following questions:

(a) Are any VA services likely to assist the Veteran in obtaining more suitable working conditions with his current employer?

(b) Can the technical certifications that the Veteran wants be obtained within the four months remaining in the Veteran's eligibility for vocational rehabilitation benefits?

2.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


